Carley, Judge.
Appellant appeals her conviction of aggravated assault on a peace officer.
Appellant’s sole enumeration of error attacks the giving of the following charge: “The Defendant bears the burden of showing by a preponderance of the evidence that she was not mentally responsible at the time of the alleged crime.” Citing State v. Moore, 237 Ga. 269 (227 SE2d 241) (1976), appellant urges that the charge is impermissibly burden shifting. This argument was rejected in Boswell v. State, 243 Ga. 732 (256 SE2d 470) (1979). See also State v. Avery, 237 Ga. 865 (230 SE2d 301) (1976); Oliver v. State, 244 Ga. 107 (1) (259 SE2d 56) (1979); Bryant v. State, 149 Ga. App. 777, 779 (5) (256 SE2d 52) (1979).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.